
	

114 HR 3153 IH: Saint Francis Dam Disaster National Memorial and Castaic Wilderness Act
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3153
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Knight (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize a national memorial to commemorate those killed by the collapse of the Saint Francis
			 Dam on March 12, 1928, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Saint Francis Dam Disaster National Memorial and Castaic Wilderness Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Title I—SAINT FRANCIS DAM ADVISORY COMMISSION
					Sec. 101. Memorial to honor the victims of the Saint Francis Dam Disaster.
					Sec. 102. Saint Francis Dam Advisory Commission.
					Sec. 103. Duties of the secretary of the interior with respect to memorial.
					Sec. 104. Establishment of national monument.
					Sec. 105. Knapp Ranch potential wilderness area.
					Sec. 106. General provisions.
					Sec. 107. Definitions.
					Title II—DESIGNATION AND ADMINISTRATION OF WILDERNESS
					Sec. 201. Designation and administration of wilderness.
				
			2.Findings and purposes
 (a)FindingsCongress finds the following: (1)On March 12, 1928, the Saint Francis Dam located in the northern portion of Los Angeles County, California, breached, resulting in a devastating flood that caused the death of approximately 425 individuals.
 (2)The residents of the Santa Clarita Valley, San Francisquito Canyon, Castaic Junction, Santa Clara River Valley, Piru, Fillmore, Bardsdale, Saticoy, and Santa Paula were directly impacted and suffered greatly from the worst flood in the history of the State of California.
 (3)The disaster resulted in a tremendous loss of human life, property, and the livelihood of local residents, and was surpassed in the 20th century only by the great San Francisco earthquake of 1906.
 (4)The dam’s collapse may represent America’s worst civil engineering failure in the 20th century. (5)The site is subject to the theft of historic artifacts, as well as graffiti and other vandalism.
 (6)The surrounding area has important historic and environmental significance. (7)It is right to pay homage to the citizens who perished, were injured, or were dislocated in the flood, and to bring to light and educate the general public about this important historical event.
 (8)It is appropriate that the site of the Saint Francis Dam and surrounding areas be designated a unit of the National Park System to commemorate this tragic event.
 (b)PurposesThe purposes of this Act are as follows: (1)To establish a national memorial to honor the victims of the Saint Francis Dam disaster of March 12, 1928.
 (2)To establish the Saint Francis Dam Advisory Commission to assist with consideration and formulation of plans for a permanent memorial to the victims of that disaster, including its nature, design, and construction.
 (3)To permanently protect the site and surrounding area of the Saint Francis Dam and educate the general public about this tragic and historic event.
 (4)To authorize the Secretary of the Interior to coordinate and facilitate the activities of the Saint Francis Dam Advisory Commission, provide technical and financial assistance to the Saint Francis Dam Task Force, and to administer a Saint Francis Dam memorial.
 (5)To designate the Saint Francis Dam National Monument. (6)To designate certain Federal lands administered by the United States Forest Service within Los Angeles County as wilderness.
				ISAINT FRANCIS DAM ADVISORY COMMISSION
 101.Memorial to honor the victims of the Saint Francis Dam DisasterThere is established a memorial at the Saint Francis Dam site in the County of Los Angeles, California, to honor the victims of the Saint Francis Dam disaster of March 12, 1928, which shall be—
 (1)known as the Saint Francis Dam Disaster National Memorial and be managed by the National Park Service; and
 (2)located within the Saint Francis Dam Disaster National Monument. 102.Saint Francis Dam Advisory Commission (a)EstablishmentThere is established a commission to be known as the Saint Francis Dam Advisory Commission.
 (b)MembershipThe Commission shall consist of no more than 15 members, including the Director of the National Park Service, or the Director’s designee, the Chief of the United States Forest Service, or the Chief’s designee, a designee of the Governor of the State of California, a designee of the County of Los Angeles Board of Supervisors, a representative of the Santa Clarita Valley Historical Society, a representative of the Community Hiking Club of Santa Clarita, and up to 8 additional members appointed by the Secretary of the Interior in consultation with the Secretary of Agriculture.
 (c)TermThe term of the members of the Commission shall be for the life of the Commission. (d)ChairThe members of the Commission shall select the Chair of the Commission.
 (e)VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be filled in the same manner as the original appointment.
 (f)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of the members, but not less often than quarterly. The Commission shall publish notice of the Commission meetings and agendas for the meetings in local newspapers in the vicinity of Los Angeles County and in the Federal Register. Meetings of the Commission shall be subject to section 552b of title 5, United States Code (relating to open meetings).
 (g)QuorumA majority of the members serving on the Commission shall constitute a quorum for the transaction of any business.
 (h)No compensationMembers of the Commission shall serve without compensation, but may be reimbursed for expenses incurred in carrying out the duties of the Commission.
 (i)DutiesThe duties of the Commission shall be as follows: (1)Not later than 2 years after the date of the enactment of this Act, the Commission shall submit to the Secretary of the Interior, the Secretary of Agriculture, and Congress a report containing recommendations for the planning, design, construction, and long-term management of a permanent memorial at the dam site.
 (2)The Commission shall advise the Secretary of the Interior and the Secretary of Agriculture on the preferred nature of the Memorial, including the boundaries of the Memorial site, the desirability of a visitor center and educational facilities at the site, as well as ensuring public accessibility to the site.
 (3)The Commission shall advise the Secretary of the Interior in the development of a management plan for the Memorial site.
 (4)The Commission shall consult and coordinate closely with all interested persons, as appropriate, as to how best to commemorate the Saint Francis Dam disaster.
 (5)The Commission shall provide significant opportunities for public participation in the planning and design of the Memorial.
 (j)PowersThe Commission may— (1)make such expenditures for services and materials for the purpose of carrying out this title as the Commission considers advisable from funds appropriated or received as gifts for that purpose;
 (2)subject to approval by the Secretary of the Interior, solicit and accept donations of funds and gifts, personal property, supplies, and services from individuals, foundations, corporations, and other private or public entities to be used in connection with the construction or other expenses of the Memorial;
 (3)hold hearings and enter into contracts for personal services; (4)do such other things as are necessary to carry out this title; and
 (5)by a vote of the majority of the Commission, delegate such of its duties as it determines appropriate to employees of the National Park Service and the United States Forest Service.
 (k)TerminationThe Commission shall terminate upon dedication of the completed Memorial. 103.Duties of the secretary of the interior with respect to memorialThe Secretary of the Interior, in consultation with the Secretary of Agriculture, may—
 (1)provide assistance to the Commission, including advice on collections, storage, and archives; (2)consult and assist the Commission in providing information, interpretation, and the conduct of oral history interviews;
 (3)provide assistance in conducting public meetings and forums held by the Commission; (4)provide project management assistance to the Commission for planning, design, and construction activities;
 (5)provide programming and design assistance to the Commission for possible Memorial exhibits, collections, or activities;
 (6)provide staff assistance and support to the Commission; (7)participate in the formulation of plans for the design of the Memorial, accept funds raised by the Commission for construction of the Memorial, and construct the Memorial;
 (8)acquire from willing sellers the land or interests in land for the Memorial site by donation, purchase with donated or appropriated funds, or exchange; and
 (9)administer the Memorial as a unit of the National Park System in accordance with this title and with the laws generally applicable to units of the National Park System.
				104.Establishment of national monument
 (a)EstablishmentThere is established as a national monument in the State certain land administered by the Secretary of Agriculture in Los Angeles County comprising approximately 440 acres, as generally depicted on the map entitled Proposed Saint Francis Dam National Monument, and dated June 18, 2015, to be known as the Saint Francis Dam Disaster National Monument.
 (b)PurposeThe purpose of the Monument is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the cultural, archaeological, historical, natural, wildlife, geological, ecological, watershed, educational, scenic, and recreational resources and values of the Monument.
				(c)Management
 (1)In generalThe Secretary of Agriculture, in consultation with the Secretary of the Interior, shall manage the Monument—
 (A)in a manner that conserves, protects, and enhances the cultural, historic, and ecological resources of the Monument;
 (B)protects, preserves, and enhances the Memorial; and (C)in accordance with—
 (i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); (ii)this Act; and
 (iii)any other applicable laws. (2)Uses (A)In generalThe Secretary of Agriculture shall allow only such uses of the Monument that the Secretary determines would further the purpose described in subsection (b).
						(B)Use of motorized vehicles
 (i)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be permitted only on roads designated for use by motorized vehicles in the management plan.
 (ii)New roadsNo additional roads shall be built within the Monument after the date of enactment of this Act unless the road is necessary for public safety or natural resource protection.
 (C)GrazingThe Secretary of Agriculture shall permit grazing within the Monument, where established before the date of enactment of this Act—
 (i)subject to all applicable laws (including regulations) and Executive orders; and (ii)consistent with the purpose described in subsection (b).
 (D)Utility right-of-way upgradesNothing in this section precludes the Secretary of Agriculture from renewing or authorizing the upgrading (including widening) of a utility right-of-way in existence as of the date of enactment of this Act through the Monument in a manner that minimizes harm to the purpose of the Monument described in subsection (b)—
 (i)in accordance with— (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (II)any other applicable law; and (ii)subject to such terms and conditions as the Secretary of Agriculture determines to be appropriate.
 (E)Rights-of-waySubject to applicable law, the Secretary of Agriculture may issue rights-of-way for watershed restoration projects and small-scale flood prevention projects within the boundary of the Monument if the right-of-way is consistent with the purpose of the Monument described in subsection (b).
						(d)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary of Agriculture shall develop a management plan for the Monument.
 (2)ConsultationThe management plan shall be developed in consultation with— (A)the Department of the Interior and other interested Federal agencies;
 (B)State, tribal, and local governments; and (C)the public.
 (3)ConsiderationsIn preparing and implementing the management plan, the Secretary of Agriculture shall— (A)consider the recommendations of the Secretary of the Interior, Santa Clarita Valley Historical Society, and the Community Hiking Club of Santa Clarita on methods for providing access to, and protection for the St. Francis Dam Memorial site; and
 (B)include a watershed health assessment to identify opportunities for watershed restoration. (e)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Monument designated by subsection (a) that is acquired by the United States shall—
 (1)become part of the Monument; and (2)be managed in accordance with—
 (A)this Act; and (B)any other applicable laws.
						105.Knapp Ranch potential wilderness area
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain public land in the State administered by the United States Forest Service, comprising approximately 620 acres, as generally depicted as Restoration Area on the map entitled Castaic Potential Wilderness and dated June 18, 2015, is designated as a potential wilderness area.
 (b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage the potential wilderness area as wilderness until the potential wilderness area is designated as wilderness under subsection (d).
				(c)Ecological restoration
 (1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of unsafe or inappropriate structures, unused or decommissioned roads, and any other activities necessary to restore the natural ecosystems in the potential wilderness area), the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the potential wilderness area is designated as wilderness under subsection (d).
 (2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources.
 (d)Eventual wilderness designationThe potential wilderness area shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—
 (1)the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; or
 (2)the date that is 5 years after the date of enactment of this Act. (e)Administration as wildernessOn its designation as wilderness under subsection (d), the potential wilderness area shall be—
 (1)known as a component of the Castaic Wilderness; and (2)administered in accordance with section 201 and the Wilderness Act.
					106.General provisions
				(a)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file maps and legal descriptions of the Monument and the wilderness areas designated by this title with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the United States Forest Service.
 (b)National landscape conservation systemThe Monument and the wilderness areas designated by this title shall be administered as components of the National Landscape Conservation System.
 (c)Fish and wildlifeNothing in this title affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the California Department of Fish and Wildlife, may designate zones where, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance with applicable law.
 (d)WithdrawalsSubject to valid existing rights, the Federal land within the Monument, the wilderness areas designated by this title, and any land or interest in land that is acquired by the United States in the Monument or wilderness areas after the date of enactment of this Act is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 107.DefinitionsIn this title:
 (1)MemorialThe term Memorial means the Saint Francis Dam Disaster National Memorial established by section 101. (2)MonumentThe term Monument means the Saint Francis Dam Disaster National Monument established by section 104.
 (3)StateThe term State means the State of California. IIDESIGNATION AND ADMINISTRATION OF WILDERNESS 201.Designation and administration of wilderness (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain lands in Los Angeles County, California, administered by the United States Forest Service, which comprise approximately 69,812 acres, as generally depicted on the map entitled Castaic Potential Wilderness and dated June 18, 2015, are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System, which shall be known as the Castaic Wilderness.
 (b)Map and legal descriptionsAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and a legal description for the wilderness area designated under this section with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives. The map and description shall have the same force and effect as if included in this section, except that the Secretary of Agriculture may correct clerical and typographical errors in the legal description and map. The map and legal description shall be on file and available for public inspection in the appropriate office of the United States Forest Service.
 (c)ManagementSubject to valid existing rights, the wilderness areas and wilderness additions designated by this section shall be administered by the Secretary of Agriculture in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of the enactment of this Act; and
 (2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered a reference to the Secretary that has jurisdiction over the land.
					(d)Fire management and related activities
 (1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 101 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (2)Funding prioritiesNothing in this title limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by this title.
 (3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary shall amend the local fire management plans that apply to the land designated as a wilderness area or wilderness addition by section 101.
 (4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas or wilderness additions designated by section 101, the Secretary shall—
 (A)not later than 1 year after the date of the enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and
 (B)enter into agreements with appropriate State or local firefighting agencies. (e)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by section 101, if established before the date of the enactment of this Act, shall be permitted to continue, subject to such reasonable regulations as the Secretary considers necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); (2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for lands under the jurisdiction of the Secretary of the Interior;
 (3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for lands under the jurisdiction of the Secretary of Agriculture; and
 (4)all other laws governing livestock grazing on Federal public lands. (f)Fish and wildlife (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.
 (2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas and wilderness additions designated by section 101, if the management activities are—
 (A)consistent with relevant wilderness management plans; and (B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405.
 (3)Wildlife water development projectsManagement activities to maintain water sources for wildlife may be carried out within wilderness areas designated by this title and may include the use of motorized vehicles by the appropriate agencies and their designees if—
 (A)the water sources will, as determined by the Secretary, enhance wilderness values by promoting healthy and viable wildlife populations; and
 (B)the visual impacts of the water sources on the wilderness areas can reasonably be minimized. (g)Buffer zones (1)In generalCongress does not intend for designation of wilderness by this title to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.
 (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.
 (h)Military activitiesNothing in this title precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 101;
 (2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 101; or
 (3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 101.
 (i)HorsesNothing in this title precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, a wilderness area or wilderness addition designated by section 101—
 (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (j)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 101 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (k)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 101 that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
 (l)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorological, or climatological collection devices in the wilderness areas and wilderness additions designated by section 101 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
				
